DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 3/12/2020.
Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities: 
In claim 1, lines 4-5, “a” should be inserted between “using” and “power”; and “input” should be replaced with “inputted”.
In claim 4, lines 6-7, “a” should be inserted between “using” and “power”; and “input” should be replaced with “inputted”.
In claim 8, “the surrounding member” and “the partition member” should be changed to “the insulating surrounding member” and “the insulating partition member” for consistency.  

4.	Claims 2, 3, 5, 7, 9 and 10 are objected to because of the following informalities:  Claim 2 contains the terms “capable of”.  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a In re Hutchison, 69 USPQ 138.  Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 8-9, recites “an insulating surrounding member disposed to surround a peripheral edge of the circuit board..”.  It is unclear which circuit board “the circuit board” refers to.  The Examiner temporarily interprets “the circuit board” refers to the plurality of circuit boards.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al. U.S. 2009/0002956 (hereinafter D1).
Regarding claim 1, D1 teaches a driver circuit device (115; figure 4; also see par [0003]) comprising: 
a circuit board (115; figure 4) mountable on a driving-target external device (102; figure 4);
a driver circuit (see par [003]) which is formed on the circuit board (115) and applies, to 5the external device (102), a drive signal (see par [003]) generated 
an insulating (see par [0099]; “by an insulating distance therebetween”) surrounding member disposed to surround a peripheral edge of the circuit board (115).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Hattori et al. U.S. Patent 8,007,255 (hereinafter D2).
Regarding claim 54, D1 teaches a driver circuit device comprising: 
a circuit board (115; figure 4) mountable on a driving-target external device (102; figure 4); 
a driver circuit (see par [003]) which is formed on the circuit board (115)  and 10apply, to the external device, a drive signal (see par [003]) generated using 
an insulating (see par [0099]; “by an insulating distance therebetween”) surrounding member disposed to surround a peripheral edge of the circuit board on which a circuit on an input-side to the driver circuit is formed. 

However, D1 does not teach a plurality of circuit boards and a space is kept between facing circuit surfaces of the plurality of circuit boards.

D2, in the same field of endeavor, teaches a driver circuit device, which includes a plurality of circuit boards (25 and 27; figure 3) and a space (see figure 3) is kept between facing circuit surfaces of the plurality of circuit boards.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide multiple circuit boards to the driver circuit device of D1, as suggested by D2, such that each circuit board would be equipped with a driver circuit for applying a drive signal to the external device, for further enhancing the operating capacity of said driver circuit device.
Regarding claim 6, as mentioned above, D1 in view of D2 teaches the driver circuit device according to claim 4.
However, D1 in view of D2 does not further teach an insulating partition member disposed in the space to partition a gap 30between the circuit surfaces.
The Examiner takes Official Notice that using an insulating partition to partition a gap between two circuit surfaces has been commonly known and applied in various types of electronic devices, for preventing erosion of certain copper components and protect the circuit board from getting heated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an insulating partition member disposed in the space of D1/D2 to partition a gap between the circuit surfaces, as suggested by the Examiner’s Official Notice, for preventing erosion of certain copper components and protect the circuit board from getting heated.
  
Regarding claim 158, as mentioned above, D1/D2 in view of the Examiner’s Official Notice teaches the driver circuit device according to claim 6.
Even though, D1/D2 in view of the Examiner’s Official Notice does not teach wherein the surrounding member and the partition member are integrated, with .

Allowable Subject Matter
12.	Claims 2-3, 5, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 102, the prior arts of record fail to teach, disclose or suggest the driver circuit device according to claim 1, further comprising a parallel drive terminal which is disposed on the circuit board and is capable of externally outputting the drive signal in parallel to another external device disposed in addition to the external device on which the driver circuit device is mounted, 15wherein, in a state where a relay substrate having a circuit which applies, to the other external device, the drive signal input through a predetermined relay 

Regarding claim 5, the prior arts of record fail to teach, disclose or suggest the driver circuit device according to claim 4, further comprising a parallel drive terminal which is disposed on the circuit board and is capable of externally outputting the drive signal in parallel to another external device disposed in addition to the external device on which the 20driver circuit device is mounted, wherein, in a state where a relay substrate having a circuit which applies, to the other external device, the drive signal input through a predetermined relay terminal is mounted on the other external device, the driver circuit is capable of driving the other external device in parallel by 25using the drive signal that the driver circuit externally outputs from the parallel drive terminal to the relay terminal through a wiring line.  

Regarding claim 209, the prior arts of record fail to teach, discloser or suggest the driver circuit device according to claim 8, further comprising a parallel drive 

					Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841